In a negligence action to recover damages for personal injury in which the defendant Lagaña served a third-party complaint, said defendant, as third-party plaintiff, appeals from an order of the Supreme Court, Kings County, dated March 30, 1962 and entered in Richmond County, which granted the motion of the third-party defendant, the New York Mutual Casualty Insurance Co., for summary judgment dismissing the third-party complaint. Order affirmed, with $10 costs and disbursements. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.